DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-3 are pending and the subject of this NON-FINAL Office Action.  This is the first action on the merits. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over GUICHON (US 2014/0230980).
	As to claim 1, GUICHON teaches a previous tire embodiment comprising: a circumferential direction groove 114 extended in a tire circumferential direction; a lug groove 112 extended in a tire width direction; and a plurality of blocks 109 defined by the circumferential direction groove and the lug groove, wherein: at least one of the blocks includes one or more sipes 110 extended in the tire width direction (Figs. 1-3).
Additionally, GUICHON teaches that altering the design of the previous tire embodiment (Figs. 1-3) will increase snow traction without negatively impacting dry traction (para. 0070).  Specifically, GUICHON found that an “increase in the distance between sipes in the shoulder region of the tire has a positive impact on Snow traction without deleteriously affecting the dry 410 distance in the shoulder rows 408 of treadblocks of 12 mm and inter sipe 410 distance in the central rows 407 of tread blocks of 7.5 mm,” hs/hc = 12/7.5 = 1.6).  

    PNG
    media_image1.png
    490
    733
    media_image1.png
    Greyscale

As to claim 2, GUICHON teaches that the inter sipe 410 distance in all 3 central rows 407 is 7.5 (Fig. 18, para. 0079, h2/hc = 7.5/7.5 = 1). 

	Thus, it would have been prima facie obvious for a skilled artisan at the time of filing to increase the distance between sipes in a shoulder region of a tire as taught by GUICHON in order to increase snow traction without negatively impacting dry traction with a reasonable expectation of success. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846.  The examiner can normally be reached on Monday - Friday, 10am- 7pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/YUNG-SHENG M TSUI/Examiner, Art Unit 1743